NOTE: This order is nonprecedential.

  mntteb ~tate~ ~ourt of ~eal~
      for tbe jfeberal ~trtutt

                  MONA PORTER,
                  Petitioner-Appellee,
                           v_
      SECRETARY OF HEALTH AND HUMAN.
                 SERVICES,
             Respondent-Appellant.


                      2010-5162


   Appeal from the United States Court of Federal
Claims in case no. 99-W-639, Judge Nancy B. Firestone.



 AMANDA KNIGHT, PERSONAL REPRESENTATIVE OF
   THE ESTATE OF CLAUDIA J. ROTOLI-BARR,
                   DECEASED,
               Petitioner-Appellee,
                           v.
      SECRETARY OF HEALTH AND HUMAN
                 SERVICES,
             Respondent-Appellant.
PORTER v. HHS                                                   2



                        2010-5163


   Appeal from the United States Court of Federal
Claims in case no. 99-VV-644, Judge Nancy B. Firestone.


                      ON MOTION


                        ORDER
   Upon consideration of the Secretary of Health and
Human Services' motions to withdraw her motions for
consolidation of appeal nos. 2010-5162 and 2010-5163,
      IT Is ORDERED THAT:
    The motions to withdraw the motions for consolida-
tion are granted. The motions for consolidation are
withdrawn.
                                    FOR THE COURT


      JAN 11 2011                    lsI Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Ronald C. Homer, Esq.
    Sarang V. Damle, Esq.
s21                                             Flue
                                       u.s. COURT OF APPEALS FOR
                                         THE FEDER'.l CIRCUIT

                                            JAN 11 2011
                                              JAN Hl}R8ALY
                                                 CLERK